Citation Nr: 0626617	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  06-00 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for cold weather injury 
residuals of the hands and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1949 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire, which denied the benefit sought 
on appeal.


FINDING OF FACT

There is no medical evidence of a nexus between hand and foot 
cold weather injury residuals and any incident of service.


CONCLUSION OF LAW

Hand and foot cold weather injury residuals were not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Despite extensive efforts by the RO, the veteran's service 
medical records from his period of active service are not 
available except for his separation examination dated in June 
1952.  A response from the National Personnel Records Center 
(NPRC) stated that no records of the claimant were available, 
and suggested that all such records may have been destroyed 
in a 1973 fire at the NPRC, St. Louis.

The veteran's June 1952 separation examination showed normal 
clinical evaluation of the upper extremities, feet, and skin.  
No disabilities were noted.

At his July 2005 VA examination, the veteran reported that 
the cold injuries were sustained in the winter of 1950/1951 
in Korea.  He stated that it was 35 degrees below zero for 
greater than one week.  He reported the parts of his body 
primarily affected were his hands, feet, and ears.  He 
indicated that his extremities did not get wet at all, but 
because of being in combat in the cold weather, he sustained 
"frostbite."  The veteran described that at the time of the 
injury, these parts of the body were very painful and red.  
There was no treatment administered as it "self-resolved."  
There had been no treatment since service.

The veteran reported that his symptoms included numbness in 
cold weather at the base of both palms and the top of both 
ears.  Also, all five toes "get numb" in cold weather.  It 
was noted that he had no amputations or tissue loss.  He did 
have some cold sensitivity.  He did not describe any 
Raynaud's phenomenon.  He did not describe any hyperhidrosis 
or chronic pain.  He did not have any recurrent fungal 
infections, breakdown, ulceration, or frostbite scars.  He 
did not have any disturbance of nail growth and no evidence 
of skin cancer.  He did not report any joints being affected.  
He denied edema, change in skin color, and any skin 
thickening or thinning.  He denied any sleep disturbance 
secondary to the symptoms.  He did report having a cold 
feeling dependent on season.  He did report some tingling.  
He did not report any excessive sweating.  

After examination, the examiner's diagnosis noted frostbite, 
by subjective report, with no objective findings of any 
chronic disability.  The examiner indicated no objective 
evidence of a disability secondary to a cold injury.  The 
veteran did describe some numbness of his ears, hands, and 
toes during cold weather.  The examiner noted that this 
finding alone would be the only possible residual of his 
reported cold injury, but was more likely due to aging.  

At his January 2006 RO hearing the veteran testified that his 
cold injury started in the winter of 1950.  He stated that 
his hands and feet would tend to get cold very easily in the 
winter months.  He noted that when he feels cold he lays in 
bed and has his hands covered with the top cover, and that he 
used extra blankets.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2005 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  A letter dated March 2006 provided notice of the 
type of evidence necessary to establish a disability rating 
and effective date for the disability on appeal.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service 
separation examination is available, the veteran has been 
afforded a VA examination, and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim. 



Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for hand and foot cold weather injury 
residuals.  

Although the veteran's service medical records were destroyed 
in the 1973 fire in St. Louis, his June 1952 separation 
examination is available, and that report shows that no 
significant diseases, wounds or injuries were found when he 
was examined for separation from service.  The examination 
report also indicates normal clinical evaluation of the upper 
extremities, feet, and skin.

There is no medical evidence of treatment for cold weather 
residuals of the hands or feet since separation from service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000). Finally, there is no competent 
evidence of a nexus between any cold weather injury residuals 
and his service.  The July 2005 VA examiner reported that the 
veteran's complaints of some numbness of the ears, hands, and 
toes during cold weather were more likely due to aging.  He 
indicated that there was no objective evidence of a 
disability secondary to cold injury.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim that the veteran has cold weather residuals of the 
hands and feet that are related to his service.  The claim is 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).
 

ORDER

Entitlement to service connection for hand and foot cold 
weather injury residuals is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


